Hall, J.
Where two judgments were rendered in a justice's court for $81.85 and $70.80 respectively, and the executions issued on them were each levied on different mules, and the same person interposed a claim to both the mules levied on, embracing both in one claim affidavit and bond, and neither the value of the property levied on nor tho amount of the debt in controversy was within the jurisdiction of the justice’s court, the justice had no power to try such a claim case. If he did so, his judgment ivas a mere nullity; nor was it rendered valid by the fact that the case wTas appealed to the superior court, and the appeal was dismissed. Therefore, if a second appeal was interposed, the void judgment of the justice did not make the case res adjudicata.
(a) Consent of parties for a justice to try a case beyond his jurisdiction could not confer on him jurisdiction to do so; nor could such a. void proceeding operate as an estoppel upon the parties.
Judgment reversed.